ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule l:20-15(k), its recommendation in DRB 13-151 that SCOT D. ROSENTHAL of NORTH HALEDON, who was admitted to the bar of this State in 1988, and who has been suspended from practice since February 6, 2012, remain suspend*635ed from the practice of law and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with the determination of the District IIA Fee Arbitration Committee in Docket No. IIA-2012-0033F, and good cause appearing;
It is ORDERED that SCOT D. ROSENTHAL shall remain suspended from the practice of law pursuant to the Order filed January 6, 2012, and until respondent complies with the conditions of the Order filed January 6, 2012, and with the determination of the District IIA Fee Arbitration Committee in Docket No. IIA-2012-0033F, requiring him to refund $13,250 in fees paid to him, and until he pays a sanction in the amount of $500 to the Disciplinary Oversight Committee; provided, however, this additional condition pertaining to the fee arbitration shall be vacated automatically if the Disciplinary Review Board reports to the Court that respondent has satisfied all financial obligations under this Order; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.